internal_revenue_service number release date index number ---------------------- --------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to ccs psi plr-120791-15 date date ------------------------------------------------------------- ------------------------------------------------------------------------------------ ------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- legend taxpayer spouse ---------------------- ----------------------------- --------------------------- ----------------------------- trust trust trust trust accountant -------------------------- --------------------------- attorney date ---------------- ------- year ------- year year ------- ------- year ------- year ------- year year ------- -------- year year ------- dear ------------------ this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate taxpayer’s generation-skipping_transfer gst plr-120791-15 tax exemption to certain transfers to trust trust and trust and a ruling that the automatic allocation rules of sec_2632 apply to certain other transfers to these trusts facts the facts and representations submitted are as follows on date in year a date prior to date taxpayer and spouse established trust an irrevocable_trust for the primary benefit of their three children the governing instrument of trust provides for the creation of trust trust and trust which are to be allocated equal portions of the amount of annual contributions to trust that qualify for the gst_exemption under sec_2631 trust does not include any provision that would make transfers to trust sec_1 through gifts of present interests in property within the meaning of sec_2503 trust sec_1 through have gst potential taxpayer and spouse made transfers to trust sec_1 through in year sec_2 through all years ending on or before date and in years through all years ending after date taxpayer represents that the value of the transfers to trust sec_1 through made in each of the year sec_2 through did not exceed the gift_tax annual exclusion under sec_2503 for the respective year in which the gifts were made taxpayer and spouse retained accountant to provide them with tax and accounting services in each of year sec_1 through accountant failed to prepare form sec_709 to report the transfers and to allocate to the transfers taxpayer’s gst_exemption taxpayer represents that taxpayer and spouse had at all relevant times sufficient gst_exemption to allocate to the transfers made to trust sec_1 through in year sec_2 through taxpayer requests an extension of time to allocate gst_exemption to the transfers taxpayer made to trust sec_1 through in year sec_2 through and a ruling that the automatic allocation rules of sec_2632 apply to the transfers taxpayer made to trust sec_1 through in years through law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the plr-120791-15 applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 as in effect for years prior to year provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 as then in effect which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 as in effect for years after year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation skipping transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2632 is effective for transfers subject_to chapter or made after date and in this case years through sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a gst with respect to the transferor unless the trust is described in sec_2632 through vi sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for plr-120791-15 purposes of sec_2632 shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the date of such transfer and if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2632 shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the due_date of the death of the transferor sec_26_2632-1 provides in part that an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates a form_709 need not be filed to report an automatic allocation sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 plr-120791-15 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to allocate taxpayer’s gst_exemption to the gifts taxpayer made to trust sec_1 through in year sec_2 through further we rule that taxpayer’s gst_exemption was automatically allocated to the gifts taxpayer made to trust sec_1 through in years through the allocations are effective on the respective dates of the transfers and are based on the value of the transferred property as finally determined for purposes of chapter the allocations of taxpayer’s gst_exemption should be made on form sec_709 for year sec_2 through filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 a copy of this letter is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karlene m lesho senior technician reviewer office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
